Citation Nr: 1204083	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an ocular disability to include chronic conjunctivitis, right strabismus, pterygium, and/or loss of visual acuity/myopia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1984. 

This matter was last before the Board of Veterans' Appeals (Board) in May 2009 on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. The Board remanded the claim for additional development.

The Board also remanded issues of entitlement to service connection for pseudofolliculitis barbae and an acquired psychiatric disability (to include posttraumatic stress disorder and a mood disorder) that were denied by the RO in February 2005. However, the RO granted service connection for those disabilities in a March 2011 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As the Veteran has not yet filed a second NOD in regard to the March 2011 rating decision, the claims for service connection for pseudofolliculitis barbae and an acquired psychiatric disability are not before the Board and are not reflected on the title page.

Subsequent to the issuance of a March 2011 Supplemental Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claim on appeal. Although this material has not been reviewed by the RO, the Veteran submitted a waiver of RO jurisdiction in November 2011, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2010).

In January 2009, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file. 


The matter of entitlement to service connection was developed and certified for review as a claim of service connection for loss of visual acuity. However, the Veteran also has been diagnosed with chronic conjunctivitis, strabismus, and pterygium and contends those conditions were caused or aggravated by his active duty service. Recent case law mandates that VA consider such claims more broadly in appropriate cases. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim); see Brokowski v. Shinseki, 23 Vet. App. 79   (2009). As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has recharacterized the issue to reflect the broad interpretation required by Clemons. See 38 C.F.R. § 19.35 (2011). 

For the reasons discussed below, the Board presently again REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some pertinent evidence remains outstanding and the March 2010 VA examination report, with October 2010 addendum, requires clarification.

The report of the March 2010 VA examination states that the Veteran showed the examiner records from the Retina Institute of Texas, an optometrist in Plano, Texas, a VA employee health record, and a Dr. Adams. The claims file contains the Veteran's VA employee health record and treatment notes from Dr. Adams, but not treatment records from the Retina Institute of Texas or from an optometrist in Plano, Texas. 

The Veteran also submitted a March 2008 form authorizing VA to obtain the results of a vision test conducted at a Wal-Mart Vision Center, but there is no record that VA attempted to obtain those results. When VA is put on notice of the existence of private medical records, it must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). As this case is being remanded for additional development, the RO/AMC also must obtain any pertinent newly generated records of VA treatment.

The Veteran has submitted documents showing that certain sites at the Marine Corps Air Station at El Toro, California were contaminated with hazardous chemicals. He contends that his chronic conjunctivitis was caused or worsened by in-service exposure to those hazardous chemicals. However, the claims file reflects no development by the RO as to this contention of chemical exposure. While this case is in remand status, the RO/AMC must review the Veteran's service personnel record (showing that he worked as an aviation supply clerk at El Toro), provide information of his service to appropriate agencies through appropriate channels, and obtain an opinion as to his likely exposure.

In regard to the 2010 VA examination, the report shows that the examiner incorrectly reported some evidence from the claims folders and did not acknowledge or discuss the Veteran's contentions as to the etiology of his current ocular disabilities. Specifically, the examiner observed that the Veteran was admitted for active duty with normal corrected vision and was discharged with vision corrected to 20/20 bilaterally. However, the Veteran's separation examination reflects that his vision was corrected to 20/30 bilaterally. The examiner stated that the Veteran's recurrent conjunctivitis was most likely secondary to contact lens wear, but did not address his contention that his conjunctivitis was caused or worsened by exposure to chemicals at the Marine Corps Air Station at El Toro. The examiner also did not address the Veteran's contention that his active duty service had aggravated/worsened his pre-existing myopia. 

Under Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant and, under Dalton v. Nicholson, 21 Vet. App. 23 (2007), the requested medical opinion must acknowledge/discuss the Veteran's contention as to the bases of any etiological relationships. The Board finds that the examination report must be returned to the examiner for a clarifying opinion after other appropriate development is completed. 38 C.F.R. § 4.2.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from the Retina Institute of Texas, the Veteran's optometrist in Plano, Texas, and the Wal-Mart Vision Center in Birch Springs, Texas. Gather outstanding records of VA medical treatment (generated after May 7, 2010) and associate them with the record. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Review the Veteran's service personnel record to determine the extent of his activities as an aviation supply clerk at the Marine Corps Air Station at El Toro. Provide that information to appropriate agencies (such as, but not limited to, the Department of Defense or the Environmental Protection Agency or VA's Environmental Agents Service) through appropriate channels (such as, but not limited to, the Under Secretary for Health) and obtain an opinion as to whether he was likely exposed to any hazardous chemicals as part of his active duty service and the extent of any exposure.

3. Review the claims file to ensure that the above-directed development has been completed in full.  If any development is incomplete, take corrective measures. Complete any other appropriate development.

4. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the March/October 2010 examiner (if unavailable, the file should be provided to another examiner of suitable background and experience WHO MAY REQUEST A RE-EXAMINATION IF DEEMED NECESSARY) to clarify the 2010 opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer. The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.

b. After reviewing the claims file, the examiner must provide a diagnosis for any current ocular disability experienced by the Veteran. The examiner must provide an opinion as to whether any of his ocular disabilities are likely related to - TO INCLUDE AGGRAVATED, beyond natural progession, by - the Veteran's service.

c. In rendering the requested opinions, the examiner must address the Veteran's contentions that his active duty service worsened his pre-existing myopia, that he was exposed to chemicals in service that resulted in or aggravated chronic conjunctivitis and/or myopia. 

d. The examiner must provide a full statement of the basis (or bases) for the conclusion(s) reached. The examiner has an independent responsibility to review the claims file for pertinent evidence, but his or her attention is drawn to the following:

i. The November 1977 enlistment examination reflecting uncorrected vision of 20/400 bilaterally and corrected vision of 20/20 bilaterally;

ii. An accompanying November 1977 self report stating no eye trouble;

iii. A June 1978 examination showing uncorrected vision of 20/100 bilaterally;

iv. A June 1981 note reflecting two (2) weeks of left eye redness, conjunctivitis and possible blepharitis, and a July 1981 treatment note for conjunctivitis with an August 1981 follow-up note stating the conjunctivitis had improved with treatment;





v. A September 1981 examination showing uncorrected vision of 20/100 bilaterally and corrected (with contact lenses) vision of 20/30 bilaterally;

vi. A September 1981 re-enlistment examination showing uncorrected vision of 20/100 bilaterally and corrected (with contact lenses) vision of 20/20 in the right eye and 20/25 in the left eye;

vii. A July 1984 separation examination showing uncorrected vision of 20/100 bilaterally and 20/30 bilaterally with corrective contact lenses;

viii. An April 1988 VA examination observing normal eyes;

ix. An April 1989 treatment note diagnosing a small pterygium with no corneal encroachment;

x. A January 1993 questionnaire showing that the Veteran reported exposure to automotive brake repair and stated that he did not know if he had been exposed to asbestos;

xi. December 1993 treatment notes showing diagnoses of, and treatment for, iritis and conjunctivitis;

xii. A May 2000 VA treatment note observing that the Veteran wore contact lenses due to decreased visual acuity;

xiii. A July 2002 VA note observing right eye strabismus;

xiv. August 2002 notes stating both that the Veteran was advised to attend an eye consult and that reported no complaints of loss of visual acuity;

xv. A February 2003 VA treatment note stating that the Veteran had right eye strabismus;

xvi. A December 2003 VA note observing mechanical strabismus;

xvii. January and March 2004 VA notes stating that the Veteran denied eye problems

xviii. A March 2004 VA note reporting good bilateral visual acuity;

xix. May and June 2004 entries in the Veteran's employee health record showing treatment for conjunctivitis;

xx. July 2004 Internet research from the Veteran stating that decongestants and other prescription medication can cause blurred vision;

xxi. An April 2005 pre-employment vision test showing uncorrected vision of 20/40 bilaterally to a distance of 14 inches and with eyeglass correction to 20/25 to the same distance;

xxii. June 2005 VA treatment notes showing the Veteran's complaints of left eye irritation;

xxiii. A March 2006 VA treatment note stating that the Veteran reported itchy eyes in conjunction with allergies;

xxiv. An April 2006 VA diagnosis of conjunctivitis;

xxv. An April 2006 letter from the Veteran contending that he experiences chronic conjunctivitis due to in-service exposure to chemicals and possibly as side-effects to medication;

xxvi. A June 2006 letter from the Veteran contending that he experiences chronic conjunctivitis and bilateral pterygium as the result of exposure to toxic waste;

xxvii. June 2006 Internet research indicating that strabismus may be etiologically related to sinus and nasal problems;

xxviii. The Environmental Protection Agency Record of Decision regarding the Marine Corps Air Station at El Toro, California submitted by the Veteran in June 2006;

xxix. June/July 2006 entries in the Veteran's employee health record reflecting diagnoses of left pterygium and conjunctivitis;

xxx. March 2007 through February 2008 treatment notes from Dr. Adams;

xxxi. A September 2008 VA note observing mechanical strabismus;

xxxii. The Veteran's January 2009 hearing testimony;

xxxiii. A June 2009 note in the Veteran's employee health record showing diagnosis of left eye conjunctivitis;

xxxiv. The March 2010 VA examination report stating that the Veteran's myopia is worse than when he entered military service and the October 2010 report addendum;

xxxv. A May 2011 letter from the Veteran questioning whether the decrease in his corrected vision from time of enlistment to time of discharge from active duty represented a loss in visual acuity due to worsening of myopia;

xxxvi. The November 2011 brief from the Veteran's representative; and

xxxvii. Any opinions obtained by the RO/AMC as to the likelihood and extent of the Veteran's exposure to any hazardous chemicals during his service at El Toro.

e. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

6. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


